Appeal of STOTZER GRANITE CO.Stotzer Granite Co. v. CommissionerDocket No. 281.United States Board of Tax Appeals1 B.T.A. 1170; 1925 BTA LEXIS 2628; May 21, 1925, decided Submitted May 8, 1925.  1925 BTA LEXIS 2628">*2628 J. Gordon Steele, C.P.A., for the taxpayer.  A. Calder Mackay, Esq., for the Commissioner.  Before GRAUPNER and TRAMMELL.  This appeal is taken from the determination of a deficiency in income and profits taxes for the calendar years 1919 and 1920.  The petition alleges error on the part of the Commissioner in restoring to net income for the year 1919 the sum of $4,320.68 and for the year 1920 the sum of $9,591.20, said amounts having been charged off in the returns made by the taxpayer for the respective years as bad debts.  The disallowance by the Commissioner of the said sums resulted in the deficiency from which this appeal is taken.  No evidence was introduced by the taxpayer to show that during the years 1919 and 1920 any debts were owing to it, or that it had any bad debts, or that it was entitled to any deduction whatever for debts ascertained to be worthless and charged off during either of the calendar years mentioned above.  FINDINGS OF FACT.  The taxpayer is a Wisconsin corporation with its principal office in the City of Milwaukee.  DECISION.  The determination of the Commissioner is approved.